[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After review of the file, it is apparent that no useful purpose is served by having this case decided on cross motions for summary judgment for the following reasons: (1) the case is scheduled for a trial to the court during the week of November 30, 1993; (2) little if any additional evidence beyond the stipulation of facts and exhibits will be presented at trial, so the trial should be brief; (3) even if there is no issue of material fact the questions of law are not appropriate for decision without research and a written decision. Summary judgment is primarily designed to expedite disposition of cases where there is no real issue to be tried and to avoid the expense of a complete trial. Yanow v. Teal Industries, Inc., 178 Conn. 262, 269. Here there is no material delay or additional cost by having a trial, and the motion for permission to file cross motions for summary judgment is denied.
ROBERT A. FULLER, JUDGE